Citation Nr: 1001867	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative joint 
disease of the right shoulder.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative joint 
disease of the lumbar spine with limitation of motion.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).  

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and generalized 
anxiety disorder.  

5.  Entitlement to service connection for a heart disability, 
to include arteriosclerotic heart disease with hypertension.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a knee disability, 
to include swelling of the knees. 

8.  Entitlement to service connection for an eye problem.

9.  Entitlement to service connection for insomnia.

10.  Entitlement to a disability rating in excess of 30 
percent for hearing loss.  

11.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his daughters


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Huntington, West Virginia Department of Veterans' Affairs 
(VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in October 2009.  A 
transcript of that hearing has been associated with the 
claims file.  During this hearing, the Veteran withdrew his 
claims for service connection for insomnia and entitlement to 
a disability rating in excess of 10 percent for tinnitus.  
Therefore, these issues are no longer before the Board.  38 
C.F.R. § 20.204 (2009).  The Board notes, however, that an 
appeal on the issue of entitlement to a disability rating in 
excess of 10 percent for tinnitus was not perfected at any 
time prior to the Travel Board hearing.

In the January 2007 rating decision on appeal, the RO 
reopened and denied the Veteran's claims for service 
connection degenerative joint disease of the lumbar spine 
with limitation of motion and degenerative joint disease of 
the right shoulder, as the evidence continued to show that 
these conditions were not incurred in or aggravated by the 
Veteran's military service.  Regardless of the RO's decision, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

For the reasons discussed in the remand below, the Board 
finds that the Veteran is entitled to a Statement of the Case 
(SOC) addressing the claim of entitlement to a disability 
rating in excess of 30 percent for hearing loss.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

The issues of whether new and material evidence has been 
received to reopen the claims for service connection for 
degenerative joint disease of the right shoulder and 
degenerative joint disease of the lumbar spine with 
limitation of motion, the issues of service connection for 
COPD, an acquired psychiatric disorder, to include depression 
and generalized anxiety disorder, a heart disability to 
include arteriosclerotic heart disease with hypertension, 
sleep apnea, a knee disability to include swelling of the 
knees, and an eye condition and the issue of entitlement to a 
disability rating in excess of 30 percent for hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2005 RO decision denied service connection for 
degenerative joint disease of the right shoulder and 
degenerative joint disease of the lumbar spine with 
limitation of motion, finding that the evidence did not show 
that either of these disabilities were related to the 
Veteran's period of military service.  

2.  The evidence added to the record since the August 2005 RO 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claims 
for service connection for degenerative joint disease of the 
right shoulder and degenerative joint disease of the lumbar 
spine with limitation of motion.

3.  During the October 2009 Travel Board hearing before the 
undersigned Veterans' Law Judge, prior to the promulgation of 
a decision in the appeal, the Veteran, through his authorized 
representative, Veterans of Foreign Wars of the United 
States, requested a withdrawal of the appeal with respect to 
the issues of entitlement to service connection for insomnia 
and entitlement to a disability rating in excess of 10 
percent for tinnitus.


CONCLUSIONS OF LAW

1.  The RO's decision of August 2005, which denied service 
connection for both service connection for degenerative joint 
disease of the right shoulder and degenerative joint disease 
of the lumbar spine with limitation of motion, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2009).

2.  New and material evidence having been received, the 
claims for service connection for degenerative joint disease 
of the right shoulder and degenerative joint disease of the 
lumbar spine with limitation of motion, are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran, through his representative, with respect to the 
issues of entitlement to service connection for insomnia and 
entitlement to a disability rating in excess of 10 percent 
for tinnitus, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  The Board acknowledges that, with respect to the claim 
for service connection for degenerative joint disease of the 
right shoulder, the Veteran was properly informed of the 
specific information necessary to substantiate a claim based 
on the need for the submission of new and material evidence.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, as 
the Board finds that new and material evidence has been 
received and the claims for service connection for 
degenerative joint disease of the right shoulder and 
degenerative joint disease of the lumbar spine with 
limitation of motion are reopened, to the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this issue given 
the fully favorable nature of the Board's decision.  

1.  New and Material Evidence

Pertinent Laws and Regulations

An August 2005 RO decision denied service connection for both 
degenerative joint disease of the right shoulder and 
degenerative joint disease of the lumbar spine with 
limitation of motion finding that the evidence did not show 
that either of these disabilities were related to the 
Veteran's period of military service.  The Veteran did not 
appeal and the August 2005 RO decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104(a) (2009).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).


Analysis

The evidence of record at the time of the August 2005 RO 
decision included lay statements from the Veteran and his 
friends, service treatment records, VA outpatient treatment 
reports, a VA examination and private medical records.  In 
July 2005, the Veteran reported that he injured his right 
shoulder after falling off of a truck in service and he 
injured his back after falling during his basic training, 
although he received no treatment for either the shoulder or 
back in service.  The Veteran also reportedly had problems 
with the back and shoulder since these injuries during his 
active service.  In April 2006 lay statements, the Veteran's 
friends report that they had known the Veteran all of their 
lives and witnessed his current difficulty with walking, 
sitting, bending due to back pain.  The Veteran's friends 
also reported that just following separation from active 
service, the Veteran demonstrated difficulty in working as a 
roofer, particularly with carrying and nailing shingles, at 
which time he stated that he had injured his back and 
shoulder while in the Army, stationed in Germany, and he had 
tried to work as long as he could with the pain in his arm 
and back after his active service.  

Service treatment reports reflect that the Veteran was 
treated for complaints of back pain for one week in August 
1969 and the impression reflected a normal back examination.  
The separation examination was absent of any findings of a 
back disability.  Service treatment records were absent of 
any findings of a right shoulder injury or disability.  VA 
and private medical records from February 1993 to May 2006 
reflect that the Veteran was diagnosed with and treated for a 
right rotator cuff tear, right shoulder rotator cuff 
tendonitis, degenerative joint disease of the right shoulder, 
impingement syndrome with complete tear of the right 
shoulder, L5 lumbar radiculopathy, straitening and slight 
disc dehydration of the lumbar spine, low back pain, lumbar 
degenerative spine disease, degenerative arthritis of the 
lumbar spine, with possible discogenic disease at L3-4, 
degenerative joint disease of the lumbar spine and chronic 
and recurrent low back ache with possible lumbar 
radiculopathy.  A February 1993 private medical record also 
reflects that the Veteran was treated for cervical and lumbar 
spine injuries resulting from a fall from a roof.  

The new evidence of record submitted after the August 2005 RO 
decision includes VA outpatient treatment reports, Social 
Security Administration (SSA) records, lay statements from 
the Veteran's friend, neighbors and daughter and testimony 
from an October 2009 Travel Board hearing.  VA outpatient 
treatment reports from May 2001 to September 2009 reflect 
that the Veteran was treated for and diagnosed with right 
shoulder pain secondary to rotator cuff, right shoulder pain, 
right rotator cuff tear, degenerative changes with proximal 
humeral cyst formation and narrowing of the subacromial 
space, status post impingement of the shoulders, degenerative 
joint disease of the shoulders, low back pain, degenerative 
joint disease of the spine, left sided herniated disc L3-4 
with diffuse disc bulging at L2-5 and narrowing of the neural 
foramina L3-5 with degenerative changes in the facet joints, 
spinal stenosis of lumbar region, displacement of lumbar 
intervertebral disc without myelopathy and thoracic or 
lumbosacral neuritis or radiculitis.  During this period, the 
Veteran complained of pain in the right shoulder for 37 
years.  VA outpatient treatment reports also reflect that the 
Veteran stated on several occasions that he sustained an 
injury to the right shoulder in 1969 during his active 
service when he fell off of a truck hood and that his chronic 
low back pain was secondary to a fall in service in 1968.  

In July 2008, pursuant to the Veteran's report that he 
sustained injuries while on active duty which resulted in low 
back pain and a right rotator cuff tear, a VA physician 
diagnosed the Veteran with multiple site degenerative joint 
disease involving the spine and shoulders and concluded that 
the Veteran sustained multiple injuries in the past which 
could facilitate his osteoarthritis development.  

In a July 1999 SSA decision, pursuant to an award of SSA 
disability benefits, the Veteran was found to have medically 
determinable impairments which included a partial rotator 
cuff tear and degenerative joint disease of the spine.  

In August 2009 lay statements, the Veteran's neighbors and 
friend reported that in the past several years, the Veteran 
has had difficulty with his shoulder and arm and they have 
helped him with work on his home because of his disabled 
right arm.  In an August 2009 lay statement, the Veteran's 
daughter reported that ever since she could remember, the 
Veteran had has problems with his right shoulder and that he 
could not lift either her or her brother when they were 
children.  

During an October 2009 Travel Board hearing, the Veteran 
testified that he injured his spine during basic training 
when he fell on some logs at Fort Knox and he was not allowed 
to seek treatment for it.  He also reported that he injured 
his right shoulder during active service when he began 
feeling ill from food poisoning and tried to get off of the 
hood of a truck he was sitting on, however, he ended up 
falling off in the process.  The Veteran testified that he 
was taken for treatment for the food poisoning but his 
shoulder was not addressed.  Finally, he reported that with 
respect to his discharge examination, he was only asked 
whether anything had changed in the last three days and that 
he explained the injuries to his right shoulder and back when 
he received a physical examination in Germany.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
Veteran's right shoulder and lumbar spine disabilities and 
relates to an unestablished fact regarding a possible nexus 
to the Veteran's service that is necessary to substantiate 
the Veteran's claims for service connection for degenerative 
joint disease of the right shoulder and degenerative joint 
disease of the lumbar spine with limitation of motion.  The 
new and material evidence relevant to reopening the Veteran's 
claim for service connection includes lay statements of a 
continuity of symptoms as observed by the Veteran's friends 
and daughter, the Veteran's testimony of injuries to the 
right shoulder and spine in service and the July 2008 VA 
outpatient treatment report wherein a VA physician concluded 
that the Veteran's reported multiple injuries in the past 
which could facilitate his osteoarthritis development.  The 
Board observes that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation. 38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The newly received evidence is not considered cumulative or 
redundant of the evidence of record at the time of the final 
August 2005 RO decision, and furnishes a reasonable 
possibility of substantiating the Veteran's claims for 
service connection for degenerative joint disease of the 
right shoulder and degenerative joint disease of the lumbar 
spine with limitation of motion.  Therefore, the Veteran's 
claims for service connection for degenerative joint disease 
of the right shoulder and degenerative joint disease of the 
lumbar spine with limitation of motion are reopened.  See 
38 C.F.R. § 3.156(a).

2.  Withdrawal of Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  The Veteran, 
through his authorized representative, has withdrawn this 
appeal with respect to the issues of entitlement to service 
connection for insomnia and entitlement to a disability 
rating in excess of 10 percent for tinnitus and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration regarding these issues.

Accordingly, the Board does not have jurisdiction to review 
the appeals of entitlement to service connection for insomnia 
and entitlement to a disability rating in excess of 10 
percent for tinnitus and, as such, they are dismissed.


ORDER

New and material evidence having been received, service 
connection for degenerative joint disease of the right 
shoulder is reopened, and is granted to this extent only.

New and material evidence having been received, service 
connection for degenerative joint disease of the lumbar spine 
with limitation of motion is reopened, and is granted to this 
extent only.

The appeal for service connection for insomnia is dismissed.

The appeal for a disability rating in excess of 10 percent 
for tinnitus is dismissed.


REMAND

The determination that the claim is reopened does not end the 
inquiry.  Rather, the claim now must be considered on the 
merits.  However, the Board finds that there is a further VA 
duty to assist the Veteran in developing evidence pertinent 
to his claims for service connection for degenerative joint 
disease of the right shoulder, degenerative joint disease of 
the lumbar spine with limitation, COPD, an acquired 
psychiatric disorder, to include depression and generalized 
anxiety disorder, a heart disability, to include 
arteriosclerotic heart disease with hypertension, sleep 
apnea, a knee disability, to include swelling of the knees, 
and an eye condition as well as the claim for entitlement to 
a disability rating in excess of 30 percent for hearing loss.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  

Service connection

In an October 2009 Travel Board hearing, the Veteran 
testified that he injured his back and right shoulder in 
separate incidents in service and was treated for a breathing 
condition, high blood pressure, knee problems and an eye 
injury during his active service.  He also reported that his 
current depression resulted from incidents which occurred 
during his active duty, including sustaining his back injury 
and watching a man become pinned between two trucks.  The 
Veteran testified that his primary care physician at the VA, 
Dr. K., provided an opinion that the Veteran's rheumatic 
fever which he had as a child, could have affected his blood 
pressure and lungs while he was in active service and that 
his sleep apnea could be related to service or his rheumatic 
fever.  Finally, he stated that his regular duties of being 
on his feet during active service contributed to his back and 
knee problems.

As noted above, lay statements from the Veteran's friends, 
neighbors and daughter, presented in April 2006 and in August 
2009, reflect that the Veteran had difficulty with his back 
and right shoulder conditions currently, that he reported 
injuring his back and right shoulder in service and that he 
had problems with his back and right shoulder following his 
active duty.  

Service treatment reports reflect that upon entry into active 
service, the Veteran reported a history of rheumatic fever, 
high blood pressure, eye trouble, pain or pressure in the 
chest, cramps in the legs, frequent trouble sleeping and 
nervous trouble.  In January 1968, the Veteran was treated 
for an eye injury, wherein a piece of steel hit the cornea of 
his left eye two months earlier.  The Veteran was treated for 
upper respiratory infections in February 1968, February 1969 
and April 1969.  In January 1969, the Veteran complained of 
having no feeling in the left leg around the patella and that 
the knee usually gave out after standing on the leg for five 
minutes.  In June 1969, the Veteran was treated for a 
contusion of the left eye lid and was provided with an eye 
patch.  In August 1969, the Veteran complained of back pain 
which had lasted a week, although a normal back examination 
was noted.  In September 1969, the Veteran complained of 
swelling in the eyelids and was diagnosed with a stye in the 
right eye.  Upon separation from service, the Veteran 
reported a history of rheumatic fever with cardiac sequelae.  
The October 1969 separation examination reflected no findings 
of any right shoulder, back, lung, heart, psychiatric, sleep, 
eye or knee disorders or any related disabilities.  

In a July 1999 SSA decision, pursuant to an award of SSA 
disability benefits, the Veteran was found to have medically 
determinable impairments which included major depressive 
disorder, obstructive sleep apnea, COPD, osteoarthritis of 
the knees, mild coronary artery disease, a partial rotator 
cuff tear and degenerative joint disease of the spine.  

Private and VA medical records from February 1993 to 
September 2009 reflect that the Veteran was variously treated 
for and diagnosed with several disabilities, including:  
right rotator cuff tear; right shoulder rotator cuff 
tendonitis; degenerative joint disease of the right shoulder; 
impingement syndrome with complete tear of the right 
shoulder, right shoulder pain secondary to rotator cuff; 
degenerative changes with proximal humeral cyst formation and 
narrowing of the subacromial space; status post impingement 
of the shoulders; low back pain; L5 lumbar radiculopathy; 
straitening and slight disc dehydration of the lumbar spine; 
lumbar degenerative spine disease; degenerative arthritis of 
the lumbar spine with possible discogenic disease at L3-4; 
degenerative joint disease of the lumbar spine; low back 
pain; left sided herniated disc L3-4 with diffuse disc 
bulging at L2-5 and narrowing of the neural foramina L3-5 
with degenerative changes in the facet joints; spinal 
stenosis of lumbar region; displacement of lumbar 
intervertebral disc without myelopathy; thoracic or 
lumbosacral neuritis or radiculitis; left knee swelling; 
osteoarthritis of the knees; knee pain; knee arthralgia; 
degenerative tear of the medial meniscus of left knee with 
degenerative joint disease; degenerative joint disease of the 
knees; chondromalacia of the patella; hypertension; severe 
obstructive sleep apnea; depression; generalized anxiety 
disorder; major depressive disorder; dysthymic disorder; 
moderate COPD; acute upper respiratory infection; acute 
bronchitis; minimal coronary artery disease; mild 
arteriosclerotic heart disease; chest pain; and arthritic 
gout.  

A February 1993 private medical record also reflects that the 
Veteran was treated for cervical and lumbar spine injuries 
resulting from a fall off of a roof.  In an August 2006 VA 
outpatient treatment report, the Veteran reported a history 
of pain in the right shoulder for 37 years and pain in the 
left knee for eight years.  In an April 2008 VA medical 
record, the Veteran complained of a problem with the eyes and 
was scheduled for a checkup.  In a July 2008 VA outpatient 
treatment report, pursuant to the Veteran's reports that he 
sustained injuries during his active duty which resulted in a 
left knee meniscus tear, low back pain and a right rotator 
cuff tear, a VA physician diagnosed the Veteran with multiple 
site degenerative joint disease involving the spine and 
shoulders and concluded that the Veteran sustained multiple 
injuries in the past which could facilitate his 
osteoarthritis development.  

As there is medical evidence of a reported history upon entry 
into active service of rheumatic fever, high blood pressure, 
pain or pressure in the chest, frequent trouble sleeping and 
nervous trouble, medical evidence of a current COPD, acquired 
psychiatric disorder, heart disability with hypertension and 
sleep apnea, the Veteran's statements that a physician 
related his lung and heart conditions to his preexisting 
rheumatic fever and lay evidence of a continuity of symptoms 
since active service, VA examination is necessary to obtain 
an opinion as to whether the Veteran has any current 
respiratory disorder including COPD, an acquired psychiatric 
disorder, a heart disability including arteriosclerotic heart 
disease with hypertension and sleep apnea which were 
aggravated (permanently worsened beyond the normal progress 
of the disorder) by his military service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

In considering the medical evidence of a reported history 
upon entry into active service of eye trouble, treatment in 
service for eye problems, treatment for a back problem and a 
knee problem during active service, medical evidence of 
complaints of an eye problem and diagnosed knee, right 
shoulder and back disabilities, VA outpatient treatment 
reports noting that the Veteran's reported injuries in 
service may have facilitated his osteoarthritis and lay 
evidence of a continuity of symptoms since active service, VA 
examination is necessary to obtain an opinion as to whether 
the Veteran has any current eye disability, right shoulder 
disability, lumbar spine disability and knee disability which 
were incurred in or aggravated by his military service.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 
(2006).  

A disability rating in excess of 30 percent for hearing loss

With respect to the Veteran's claim for a disability rating 
in excess of 30 percent for hearing loss, the Board notes 
that the February 2007 notice of disagreement indicates that 
the Veteran wished to appeal the recent rating decision in 
January 2007 with respect to several claims for service 
connection.  The notice of disagreement also specifies that 
the Veteran was satisfied with the 20 percent disability 
rating assigned for his hearing loss in the January 2007 
rating decision.  A March 2008 Statement of the Case (SOC) 
addressed only the issues of service connection for which the 
Veteran expressed disagreement in February 2007.  

A claim for increase for the Veteran's service-connected 
hearing loss was filed in April 2009.  In a June 2009 rating 
decision, the Veteran's service-connected hearing loss was 
assigned a disability rating of 30 percent.  The Board 
observes that a notice of disagreement has not been received 
with respect to the June 2009 rating decision.  The Board 
finds however, that the Veteran offered testimony on the 
issue of entitlement to a disability rating in excess of 30 
percent for hearing loss during the October 2009 Travel Board 
hearing, thereby expressing disagreement with the 30 percent 
rating assigned.  

The Board finds that the testimony offered in the October 
2009 Travel Board hearing constitutes a timely notice of 
disagreement with the June 2009 rating decision.  As such, 
the Veteran is entitled to a statement of the case addressing 
these claims.  Manlincon v. West, 12 Vet. App. 238 (1999).

Where an SOC has not been provided following the timely 
filing of a notice of disagreement, a remand, not a referral 
to the RO, is required by the Board. Manlincon v. West, 12 
Vet. App. 238 (1999).  As noted above, such action is 
warranted in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA orthopedic examination by an 
appropriate specialist to determine the 
current nature and etiology of his right 
shoulder, lumbar spine and knee 
disabilities.  The claims folder must be 
made available to and reviewed by the 
examiner in connection with the 
examination, to include a review of the 
service treatment reports and a copy of 
this remand.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis for any right 
shoulder, lumbar spine and knee 
disabilities found.  The examiner should 
also express an opinion as to whether it 
is more likely, less likely, or at least 
as likely as not that any currently 
diagnosed right shoulder, lumbar spine or 
knee disability is related to or was 
aggravated by the Veteran's active 
service.  A complete rationale for any 
opinions should be provided.

2.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of his respiratory and heart 
disabilities, to include COPD, sleep apnea 
and arteriosclerotic heart disease with 
hypertension.  The claims folder must be 
made available to and reviewed by the 
examiner in connection with the 
examination, to include a review of 
service treatment records and a copy of 
this remand.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis of any current 
respiratory and heart disabilities found.  

The examiner is then asked to provide an 
opinion on the following:

(a).  Did the Veteran have a respiratory 
or heart disability, to include high blood 
pressure or hypertension, prior to his 
active service?  

(b).  Did the Veteran have a respiratory 
or heart disability during his active 
service?  If so, please list the 
disability.

(c).  If a respiratory or heart disability 
was found to have existed prior to the 
Veteran's active service, the examiner 
should express an opinion as to whether it 
is more likely, less likely, or at least 
as likely as not that the Veteran's 
current respiratory or heart disability 
was aggravated by (permanently worsened 
beyond the normal progress of the 
disorder) his active service.  If the 
examiner finds that the Veteran's 
respiratory or heart disability was 
aggravated by his military service, he/she 
should quantify the degree of aggravation, 
if possible.  A complete rationale for any 
opinions should be provided.

(d).  If a respiratory or heart disability 
was not found to have existed prior to the 
Veteran's active service, the examiner is 
asked to express an opinion as to whether 
it is more likely, less likely, or at 
least as likely as not that the Veteran's 
current respiratory or heart disability is 
related to his active service.  

The examiner must provide a medical basis 
for the opinion based on review of the 
facts and medical evidence.

3.  The RO/AMC should schedule the Veteran 
for a VA psychiatric examination by an 
appropriate specialist to determine the 
current nature and etiology of his 
acquired psychiatric disorder, to include 
depression and generalized anxiety 
disorder.  The claims folder must be made 
available to and reviewed by the examiner 
in connection with the examination, to 
include a review of service treatment 
records and a copy of this remand.  All 
tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis of any current psychiatric 
disability found.  

The examiner is then asked to provide an 
opinion on the following:

(a).  Did the Veteran have a psychiatric 
disability prior to his active service?  

(b).  Did the Veteran have a psychiatric 
disability during his active service?  If 
so, please list the disability.

(c).  If a psychiatric disability was 
found to have existed prior to the 
Veteran's active service, the examiner 
should express an opinion as to whether it 
is more likely, less likely, or at least 
as likely as not that the Veteran's 
current psychiatric disability was 
aggravated by (permanently worsened beyond 
the normal progress of the disorder) his 
active service.  If the examiner finds 
that the Veteran's psychiatric disability 
was aggravated by his military service, 
he/she should quantify the degree of 
aggravation, if possible.  A complete 
rationale for any opinions should be 
provided.

(d).  If a psychiatric disability was not 
found to have existed prior to the 
Veteran's active service, the examiner is 
asked to express an opinion as to whether 
it is more likely, less likely, or at 
least as likely as not that the Veteran's 
current psychiatric disability is related 
to his active service.  

The examiner must provide a medical basis 
for the opinion based on review of the 
facts and medical evidence.

4.  The RO/AMC should schedule the Veteran 
for a VA optometry examination by an 
appropriate specialist to determine the 
current nature and etiology of his eye 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner in connection with the 
examination, to include a review of the 
service treatment reports and a copy of 
this remand.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis for any eye 
disabilities found.  The examiner should 
also express an opinion as to whether it 
is more likely, less likely, or at least 
as likely as not that any currently 
diagnosed eye disability is related to or 
was aggravated by the Veteran's active 
service.  A complete rationale for any 
opinions should be provided.

5.  The RO should issue an SOC with 
respect to the claim for a disability 
rating in excess of 30 percent for hearing 
loss.  The Veteran should be advised of 
the time period in which a substantive 
appeal must be filed in order to obtain 
appellate review of that issue.  The 
claims file should be returned to the 
Board for further appellate consideration 
of this issue only if the Veteran files a 
timely substantive appeal.

6.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


